Mr. Justice Van Orsueu
delivered the opinion of the Court.
A jurisdictional question avoids consideration of the appeal on its merits. In the Federal courts, appeal or writ of error can be taken only from a final judgment disposing of the case. It follows, therefore, that an appeal will not lie from the order dismissing the banks, while the action is still standing as to the other defendants. United States v. Girault, 11 How. 22, 13 L. ed. 587; Hohorst v. Hamburg-American Packet Co. 148 U. S. 262, 37 L. ed. 443, 13 Sup. Ct. Rep. 590; Menge v. Warriner, 57 C. C. A. 432, 120 Fed. 817.
For lack of jurisdiction, the appeal is dismissed.

Dismissed.